Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to the papers filed on December 8, 2020. Claims 1, 3, 5, 7-9, 15, 17, 21, 26-27, 32, 34, 36, 81-82  and 85-90 are currently pending. Claims 1, 3, 5 85 have been amended by Applicants’ amendment filed on November December 8, 2020. No claims were canceled or newly added. 
Claims 81-82 were previously  withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The restriction requirement was previously made final in the non-final action filed on 7/12/2018.  
	Therefore, claims 54, 59-62 and 65-75 are currently being examined to which the following grounds of rejection are applicable.
Applicant’s representative was contacted on February 9, 2021 and faxed a proposed amendment to amend claims 1, 8, 26 and 87-90  and to cancel claims 27,  81-82 and 85 to set forth the claims filed on  12/8/2021 in condition for allowance.
Authorization for the examiner’s amendment was given in a telephone interview with 
Lisa Haile on February 10, 2021.

With respect to the proposed claims, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
EXAMINER’S AMENDMENT
s 1, 8, 26 and 87-90  has been amended. Claims 27,  81-82 and 85 have been canceled.

Claim 1 has been rewritten  as follows:

1. (Currently amended) A method for generating a minimal synthetic genome of interest, comprising:
(a) providing a first genome known to sustain viability of a prokaryotic cell; wherein the first genome has a size of no more than 12 megabase pair (Mb);
(b) designing and providing a second genome comprising a reduced number of genes compared to the first genome, wherein designing the second genome comprises modifying the first genome; 
(c) dividing each of the first and second genomes into at least three corresponding fragments,
( d) combining at least one fragment of the second genome with fragments of the first
genome to generate a third genome having all the three corresponding fragments, further comprising grouping genes related to the same biological process in at least one fragment of the second genome prior to combining; or grouping genes related to the same biological process in the third genome after combining;
(e) testing the third genome generated in step (d) for sufficiency to sustain viability of the prokaryotic cell; and
(f) identifying the third genome as a minimal synthetic genome of interest if it sustains viability of the prokaryotic cell; otherwise genetically modifying the at least one fragment of the second genome and repeating steps (d)-(f) in one or more iterations until a genome that sustains viability of the prokaryotic cell is obtained in the third genome.

Claims  8, 26, 87, 88, 89, 90 have been amended as follows:

Page 3, line 1 of claim 8 , the phrase  “ The method of claim 1, wherein designing the second genome further comprises modifying the first genome” is replaced by ---- The method of claim 1, wherein modifying the first genome is----

claim 26 , the phrase  “between 4 and 20 fragments.” is replaced by ---- between 4 and 20 corresponding fragments.----

Page 5, line 1 of claim 87 , the phrase  “wherein the related functions are” is replaced by ---- wherein the same biological process is----

Page 5, line 1 of claim 88 , the phrase  “into at least 20 fragments.” is replaced by ---- into at least 20 corresponding fragments.----

Page 5, line 1 of claim 89 , the phrase  “wherein the related function is” is replaced by ---- wherein the same biological process is----

Page 6, line 1 of claim 90 , the phrase  “wherein the related function is” is replaced by ---- wherein the same biological process is----\

Reasons for allowance
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest a method of generating a minimal synthetic genome of interest comprising the steps (a)-(f) as recited in claim 1, including (a) providing a first genome known to sustain viability of a prokaryotic cell; wherein the first genome has a size of no more than 12 megabase pair (Mb);  (b) designing and providing a second genome comprising a reduced number of genes compared to the first genome, wherein designing the second genome comprises modifying the first genome; (c) dividing each of the first and second genomes into at least three corresponding fragments, and (d) combining at least one fragment of the second genome with fragments of the first genome to generate a third genome having all the three corresponding fragments and testing the (e) testing the third genome generated in step (d) for viability. 
In addition to the method of design and synthesis used to minimize the 1079–kilobase pair synthetic genome of Mycoplasma mycoides JCVI-syn1.0 to produced JCVI-syn3.0 (531 kilobase 
Withdrawn Objection Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(a) 
In view of Applicants’ amendment of claims 1, 8, 26 and 87-90  and cancelation of claims 27,  81-82 and 85, the rejection of claims 1, 3, 5, 7-9, 15, 17, 21, 26-27, 32, 34, 36 and  85-90 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.
***
In view of Applicants’ amendment of claims 1, 8, 26 and 87-90  and cancelation of claims 27,  81-82 and 85, the rejection of claims 1, 3, 5, 7-9, 15, 17, 21, 26-27, 32, 34, 36 and  85-90 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn.

Conclusion
Claims 1, 3, 5, 7-9, 15, 17, 21, 26, 32, 34, 36 and  86-90 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633